Exhibit 10.15
 
CONSULTING AGREEMENT
 
           THIS AGREEMENT (Agreement) is entered into as of the 1st day of June
2009 by and between the Bond Laboratories, Inc. (Corporation, Bond), and Elorian
Landers (Consultant).


WHEREAS, the Corporation produces and supplies the active consumer marketplace
with products that capitalize on consumer trends towards healthy foods and
beverages


WHEREAS, Consultant has public and private business expertise and contacts that
can facilitate the growth of the Corporation and desires to provide his skill
and advisory services to the Corporation in the areas of business modeling,
strategic planning, corporate development and financial market development.


WHEREAS, the Corporation also intends to enter into an extended business
relationship with Consultant to perform additional services which will be
defined in subsequent agreements.


WHEREAS, Corporation wishes to compensate the Consultant for such services;


               NOW, THEREFORE, in consideration of the foregoing, and of the
mutual agreements herein contained, Consultant and Corporation agree as follows:
 
    1.   Consulting Services.
 
       (a)  Term of Service.  This Agreement shall commence on the date and year
first above written, and unless modified by mutual agreement of the parties or
terminated earlier pursuant to the terms of this Agreement, shall continue for a
period of one (1) year until June 1, 2010 unless modified by mutual agreement of
the parties.
 
       (b) Termination.  This Agreement may be terminated by either party upon
30 days prior written notice, if the other party breaches any term hereof and
the breaching party fails to cure such breach within the 30-day period.  Upon
termination of this Agreement for any reason, Consultant shall promptly return
to Customer all copies of any Customer data, records, or materials of whatever
nature or kind, including all materials incorporating the proprietary
information of Customer.
 
       (c)  Independent Contractor.   The Consultant shall be an independent
contractor and the Corporation shall not direct the manner or means by which
Consultant performs services under this Agreement.  Nothing in this Agreement
shall be interpreted or construed as creating or establishing the relationship
of employer and employee between Customer and either Consultant or any employee
or agent of Consultant.  The consulting services shall be provided in Houston,
Texas at times determined by Consultant except as the parties may otherwise
agree.  Corporation shall provide Consultant with adequate information and
resources to allow Consultant to perform effectively the services contemplated
by this Agreement.
 
    2.   Confidential Information.  Consultant shall continue to hold
confidential for the benefit of Corporation all secret or confidential
information, knowledge or data relating to Corporation that shall have been
obtained by Consultant during its engagement by Corporation or during the Term
and that shall not have become public knowledge.  The Corporation shall hold all
proprietary information or information marked “Confidential” and received from
Consultant as confidential information and will not circumvent Consultant or
seek to enter into any relationship with a party introduced by Consultant except
under the terms of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

    3.   Fees for Services. In consideration of the consulting services to be
performed by Consultant hereunder and for the covenants of Consultant contained
herein, Corporation shall pay Consultant 325,000 shares of stock subject to rule
144. Fifty thousand shares are due upon execution of this agreement and the
balance may be prorated and paid at 27,500 shares per month until the total
amount is paid.
 
    At such time as there is sufficient cash in the company as a result of
increased revenue or capital raised the Corporation and Consultant shall
determine cash compensation commensurate to the Consultants duties and
responsibilities.
 
    Unless previously approved by the Corporation, the Consultant will be
responsible for expenses incurred by him in the performance of his services
under this agreement.
 
    4.   Scope of Agreement.  Nothing in this Agreement shall limit such rights
as Consultant may have under any other agreements with Corporation.  Amounts
which are vested benefits or which Consultant is otherwise entitled to receive
under any plan or program of Corporation shall be payable in accordance with
such plan or program.  The Company acknowledges and understands that the
Consultant works with other companies and that nothing in this Agreement shall
restrict the ability of the Consultant to work with other companies subject to
the confidentiality requirements of this Agreement.
 
    5.  Indemnification.  Consultant hereby indemnifies and agrees to hold
harmless Corporation from and against any and all claims, demands, and actions,
and any liabilities, damages, or expenses resulting there from, including court
costs and reasonable attorney fees, arising out of or relating to the services
performed by Consultant hereunder.


Corporation hereby indemnifies and agrees to hold harmless Consultant from and
against any and all claims, demands, and actions, and any liabilities, damages,
or expenses resulting there from, including court costs and reasonable attorney
fees, arising out of or relating to the actions performed by Corporation
hereunder.
 
    6.   Successors.  This Agreement is personal to Consultant and without the
prior written consent of Corporation shall not be assignable by
Consultant.  This Agreement shall inure to the benefit of and be binding upon
Corporation and its successors.   Corporation will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business of Corporation to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Corporation would be required to perform it if no such succession had taken
place.
 
    7.   Miscellaneous.
 
       (a) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of Texas, without reference to principles
of conflict of laws.
 
       (b)  Notices.  All notices shall be in writing to the other party and
addressed as follows:


               If to Consultant:


               Elorian Landers
30 Farrell Ridge
Sugar Land, Texas 77479
 
 
 

--------------------------------------------------------------------------------

 

               If to Corporation:


Bond Laboratories, Inc.
11011 Q Street, Suite 106A 
Omaha, NE 68137


Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
 
       (c)  Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
 
       (d)  Entire Agreement; Amendment.  This Agreement contains the entire
understanding of Corporation and Consultant with respect to the subject matter
hereof, and supersedes all prior representations, proposals, discussions, and
communications, whether oral or in writing. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


Company: Bond Laboratories, Inc.

 
/s/ Scott
Landow                                                                    
Scott Landow, CEO
Bond Laboratories, Inc.




/s/ Elorian
Landers                                                                                  
Elorian Landers
Consultant